        Case 3:20-cv-07083-DMR Document 11 Filed 10/09/20 Page 1 of 3




 1    Adam R. Alper (SBN 196834)
 2    Reza Dokhanchy (SBN 287684)
      KIRKLAND & ELLIS LLP
 3    555 California Street
      San Francisco, California 94104
 4    adam.alper@kirkland.com
 5    reza.dokhanchy@kirkland.com
      Telephone: (415) 439-1400
 6    Facsimile: (415) 439-1500
 7    Michael W. De Vries (SBN 211001)
 8    KIRKLAND & ELLIS LLP
      555 South Flower Street, Suite 3700
 9    Los Angeles, California 90071
      michael.devries@kirkland.com
10
      Telephone: (213) 680-8400
11    Facsimile: (213) 680-8500

12    Attorneys for Plaintiff
13    ALLROUNDS, INC.

14    [Additional counsel listed on signature
      page]
15
                                   UNITED STATES DISTRICT COURT
16
                                 NORTHERN DISTRICT OF CALIFORNIA
17
     AllRounds, Inc.,                              CASE NO. 3:20-cv-7083
18
                    Plaintiff,                     PLAINTIFF ALLROUNDS, INC.’S
19                                                 CERTIFICATION OF INTERESTED
            vs.                                    ENTITIES OR PERSONS PURSUANT
20                                                 TO CIV. L.R. 3-15
   eShares, Inc. d/b/a/ Carta, Inc.,
21 Carta Capital Markets, LLC,
   Carta Securities, LLC,
22 DFJ Management, LLC,
   Threshold Management LLC,
23 DFJ Growth Management, LLC,
   Draper Fisher Jurvetson Mercury Venture
24 Partners, L.P., and
   Draper Associates, L.P.,
25
                   Defendants.
26

27

28
     CERTIFICATE OF INTERESTED ENTITIES                            CASE NO. 3:20-cv-7083
        Case 3:20-cv-07083-DMR Document 11 Filed 10/09/20 Page 2 of 3




 1           Pursuant to Civil L.R. 3-15, Plaintiff AllRounds, Inc. by and through its undersigned

 2 counsel, certifies that as of this date, other than the named parties, there is no such interest to

 3 report.

 4
      DATED: October 9, 2020                               Respectfully submitted,
 5

 6                                                         /s/ Adam R. Alper
                                                           Adam R. Alper (SBN 196834)
 7                                                         Reza Dokhanchy (SBN 287684)
                                                           KIRKLAND & ELLIS LLP
 8                                                         555 California Street
                                                           San Francisco, California 94104
 9
                                                           adam.alper@kirkland.com
10                                                         reza.dokhanchy@kirkland.com
                                                           Telephone: (415) 439-1400
11                                                         Facsimile: (415) 439-1500

12                                                         Michael W. De Vries (SBN 211001)
                                                           KIRKLAND & ELLIS LLP
13
                                                           555 South Flower Street, Suite 3700
14                                                         Los Angeles, California 90071
                                                           michael.devries@kirkland.com
15                                                         Telephone: (213) 680-8400
                                                           Facsimile: (213) 680-8500
16
                                                           Ellisen Shelton Turner (SBN 224842)
17
                                                           KIRKLAND & ELLIS LLP
18                                                         2049 Century Park East, Suite 3700
                                                           Los Angeles, California 90067
19                                                         ellisen.turner@kirkland.com
                                                           Telephone: (310) 552-4200
20                                                         Facsimile: (310) 552-5900
21
                                                           Leslie M. Schmidt (pro hac to be filed)
22                                                         KIRKLAND & ELLIS LLP
                                                           601 Lexington Avenue
23                                                         New York, New York 10022
                                                           leslie.schmidt@kirkland.com
24                                                         Telephone: (212) 446-4800
                                                           Facsimile: (212) 446-4900
25
                                                           Kristina Hendricks (pro hac to be filed)
26                                                         KIRKLAND & ELLIS LLP
                                                           300 North LaSalle
27
                                                           Chicago, Illinois 60654
28
     CERTIFICATE OF INTERESTED ENTITIES                1                          CASE NO. 3:20-cv-7083
       Case 3:20-cv-07083-DMR Document 11 Filed 10/09/20 Page 3 of 3




                                              kristina.hendricks@kirkland.com
 1
                                              Telephone: (312) 862-2000
 2                                            Facsimile: (312) 862-2200

 3                                            Attorneys for Plaintiff
                                              ALLROUNDS, INC.
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     CERTIFICATE OF INTERESTED ENTITIES   2                             CASE NO. 3:20-cv-7083
